PNC EQUITY AND FIXED INCOME FUNDS A and C Shares Growth& Income Fund Equity Income Fund Equity Growth Fund Capital Opportunities Fund International Equity Fund Diversified Real Estate Fund Limited Maturity Bond Fund Total Return Bond Fund Maryland Tax-Exempt Bond Fund Tax-Exempt Limited Maturity Bond Fund National Tax-Exempt Bond Fund Supplement dated August 19, 2008 to the Prospectus dated September 28, 2007 Appointment of new sub-adviser for the International Equity Fund At its meeting on August 15, 2008, the Board of Directors of PNC Funds, Inc. (the “Company”) approved GE Asset Management Incorporated (“GEAM”) as a sub-adviser to the International Equity Fund, subject to shareholder approval.It is proposed that GEAM will join Artio Global Management LLC and Morgan Stanley Investment Management Limited in the management of the fund’s portfolio. The Company is expected to call a special meeting of the shareholders of the fund, to be held sometime during the fourth quarter, for the purpose of voting on the new sub-advisory agreement. PNC Funds Institutional Shares Growth& Income Fund Equity Income Fund Equity Growth Fund Capital Opportunities Fund International Equity Fund Diversified Real Estate Fund Limited Maturity Bond Fund Total Return Bond Fund Maryland Tax-Exempt Bond Fund Tax-Exempt Limited Maturity Bond Fund National Tax-Exempt Bond Fund Prime Money Market Fund Government Money Market Fund Tax-Exempt Money Market Fund Supplement dated August 19, 2008 to the Prospectus dated September 28, 2007 Appointment of new sub-adviser for the International Equity Fund At its meeting on August 15, 2008, the Board of Directors of PNC Funds, Inc. (the “Company”) approved GE Asset Management Incorporated (“GEAM”) as a sub-adviser to the International Equity Fund, subject to shareholder approval.It is proposed that GEAM will join Artio Global Management LLC and Morgan Stanley Investment Management Limited in the management of the fund’s portfolio. The Company is expected to call a special meeting of the shareholders of the fund, to be held sometime during the fourth quarter, for the purpose of voting on the new sub-advisory agreement.
